Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 1 of 15 Page ID #:124




   1

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
                                                      Case No. 2:19-cv-07725-ODW-
  11     ADAM DUFFY, an individual,                   MRWx
  12                                                  Hon. Otis D. Wright
                       Plaintiff,
  13                                                  DISCOVERY MATTER
  14     vs.
                                                       PROTECTIVE ORDER
  15     AVANTIK BIOGROUP, LLC, a New
                                                       (MRW VERSION 4/19)
  16     Jersey Limited Liability Company,
         DOES 1-19, inclusive,                        ‫ ܈‬Check if submitted without
  17                                                  material modifications to MRW form
  18                   Defendants.

  19

  20   The Court, having considered the Parties’ Stipulation and [Proposed] Protective
  21   Order, and for good cause shown:
  22           Discovery in this action is likely to involve production of confidential,
  23   proprietary, or private information for which special protection from public
  24   disclosure and from use for any purpose other than prosecuting this litigation may
  25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  26   enter the following Stipulated Protective Order. The parties acknowledge that this
  27   Order does not confer blanket protections on all disclosures or responses to
  28   discovery and that the protection it affords from public disclosure and use extends


                                    [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 2 of 15 Page ID #:125




   1   only to the limited information or items that are entitled to confidential treatment
   2   under the applicable legal principles. The parties further acknowledge, as set forth
   3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   5   procedures that must be followed and the standards that will be applied when a party
   6   seeks permission from the court to file material under seal.
   7         1.2    GOOD CAUSE STATEMENT
   8         This action includes breach of contract claims which are likely to involve
   9   commercial, technical and/or proprietary information, as well as personal medical
  10   information for which special protection from public disclosure and from use for
  11   any purpose other than prosecution of this action is warranted. Such confidential
  12   proprietary and medical materials and information consist of, among other things,
  13   confidential business or financial information, information regarding confidential
  14   business practices, (including information implicating privacy rights of third
  15   parties), and confidential medical information otherwise generally unavailable to the
  16   public, or which may be privileged or otherwise protected from disclosure under
  17   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
  18   expedite the flow of information, to facilitate the prompt resolution of disputes over
  19   confidentiality of discovery materials, to adequately protect information the parties
  20   are entitled to keep confidential, to ensure that the parties are permitted reasonable
  21   necessary uses of such material in preparation for and in the conduct of trial, to
  22   address their handling at the end of the litigation, and serve the ends of justice, a
  23   protective order for such information is justified in this matter. It is the intent of the
  24   parties that information will not be designated as confidential for tactical reasons
  25   and that nothing be so designated without a good faith belief that it has been
  26   maintained in a confidential, non-public manner, and there is good cause why it
  27   should not be part of the public record of this case.
  28
                                               2
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 3 of 15 Page ID #:126




   1   2.     DEFINITIONS
   2          2.1    Action: Adam Duffy v. Avantik Biogroup, LLC, Case No. 2:19-cv-
   3   07725-ODW-MRWx
   4          2.2    Challenging Party: a Party or Non-Party that challenges the
   5   designation of information or items under this Order.
   6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   7   how it is generated, stored or maintained) or tangible things that qualify for
   8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   9   the Good Cause Statement.
  10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  11   their support staff).
  12          2.5    Designating Party: a Party or Non-Party that designates information or
  13   items that it produces in disclosures or in responses to discovery as
  14   “CONFIDENTIAL.”
  15          2.6    Disclosure or Discovery Material: all items or information, regardless
  16   of the medium or manner in which it is generated, stored, or maintained (including,
  17   among other things, testimony, transcripts, and tangible things), that are produced or
  18   generated in disclosures or responses to discovery in this matter.
  19          2.7    Expert: a person with specialized knowledge or experience in a matter
  20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  21   an expert witness or as a consultant in this Action.
  22          2.8    House Counsel: attorneys who are employees of a party to this Action.
  23   House Counsel does not include Outside Counsel of Record or any other outside
  24   counsel.
  25          2.9    Non-Party: any natural person, partnership, corporation, association, or
  26   other legal entity not named as a Party to this action.
  27          2.10 Outside Counsel of Record: attorneys who are not employees of a
  28   party to this Action but are retained to represent or advise a party to this Action and
                                              3
                                [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 4 of 15 Page ID #:127




   1   have appeared in this Action on behalf of that party or are affiliated with a law firm
   2   which has appeared on behalf of that party, and includes support staff.
   3         2.11 Party: any party to this Action, including all of its officers, directors,
   4   employees, consultants, retained experts, and Outside Counsel of Record (and their
   5   support staffs).
   6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   7   Discovery Material in this Action.
   8         2.13 Professional Vendors: persons or entities that provide litigation
   9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  11   and their employees and subcontractors.
  12         2.14 Protected Material: any Disclosure or Discovery Material that is
  13   designated as “CONFIDENTIAL.”
  14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  15   Material from a Producing Party.
  16   3.    SCOPE
  17         The protections conferred by this Stipulation and Order cover not only
  18   Protected Material (as defined above), but also (1) any information copied or
  19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  20   compilations of Protected Material; and (3) any testimony, conversations, or
  21   presentations by Parties or their Counsel that might reveal Protected Material.
  22         Any use of Protected Material at trial will be governed by the orders of the
  23   trial judge. This Order does not govern the use of Protected Material at trial.
  24   4.    DURATION
  25         Even after final disposition of this litigation, the confidentiality obligations
  26   imposed by this Order will remain in effect until a Designating Party agrees
  27   otherwise in writing or a court order otherwise directs. Final disposition will be
  28   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                              4
                                [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 5 of 15 Page ID #:128




   1   or without prejudice; and (2) final judgment herein after the completion and
   2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   3   including the time limits for filing any motions or applications for extension of time
   4   pursuant to applicable law.
   5   5.    DESIGNATING PROTECTED MATERIAL
   6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   7   Each Party or Non-Party that designates information or items for protection under
   8   this Order must take care to limit any such designation to specific material that
   9   qualifies under the appropriate standards. The Designating Party must designate for
  10   protection only those parts of material, documents, items, or oral or written
  11   communications that qualify so that other portions of the material, documents,
  12   items, or communications for which protection is not warranted are not swept
  13   unjustifiably within the ambit of this Order.
  14         Mass, indiscriminate, or routinized designations are prohibited. Designations
  15   that are shown to be clearly unjustified or that have been made for an improper
  16   purpose (e.g., to unnecessarily encumber the case development process or to impose
  17   unnecessary expenses and burdens on other parties) may expose the Designating
  18   Party to sanctions.
  19         If it comes to a Designating Party’s attention that information or items that it
  20   designated for protection do not qualify for protection, that Designating Party must
  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  22         5.2    Manner and Timing of Designations. Except as otherwise provided in
  23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  25   under this Order must be clearly so designated before the material is disclosed or
  26   produced.
  27         Designation in conformity with this Order requires:
  28
                                              5
                                [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 6 of 15 Page ID #:129




   1         (a) for information in documentary form (e.g., paper or electronic documents,
   2   but excluding transcripts of depositions or other pretrial or trial proceedings), that
   3   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   4   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   5   portion or portions of the material on a page qualifies for protection, the Producing
   6   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   7   markings in the margins).
   8                 A Party or Non-Party that makes original documents available for
   9   inspection need not designate them for protection until after the inspecting Party has
  10   indicated which documents it would like copied and produced. During the
  11   inspection and before the designation, all of the material made available for
  12   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
  13   identified the documents it wants copied and produced, the Producing Party must
  14   determine which documents, or portions thereof, qualify for protection under this
  15   Order. Then, before producing the specified documents, the Producing Party must
  16   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  17   If only a portion or portions of the material on a page qualifies for protection, the
  18   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  19   appropriate markings in the margins).
  20         (b) for testimony given in depositions that the Designating Party identify the
  21   Disclosure or Discovery Material on the record, before the close of the deposition all
  22   protected testimony.
  23         (c) for information produced in some form other than documentary and for
  24   any other tangible items, that the Producing Party affix in a prominent place on the
  25   exterior of the container or containers in which the information is stored the legend
  26   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  27   protection, the Producing Party, to the extent practicable, will identify the protected
  28   portion(s).
                                              6
                                [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 7 of 15 Page ID #:130




   1             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   2   failure to designate qualified information or items does not, standing alone, waive
   3   the Designating Party’s right to secure protection under this Order for such material.
   4   Upon timely correction of a designation, the Receiving Party must make reasonable
   5   efforts to assure that the material is treated in accordance with the provisions of this
   6   Order.
   7   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   8             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   9   designation of confidentiality at any time that is consistent with the Court’s
  10   Scheduling Order.
  11             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  12   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  13   et seq.
  14             6.3   The burden of persuasion in any such challenge proceeding will be on
  15   the Designating Party. Frivolous challenges, and those made for an improper
  16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  17   parties) may expose the Challenging Party to sanctions. Unless the Designating
  18   Party has waived or withdrawn the confidentiality designation, all parties will
  19   continue to afford the material in question the level of protection to which it is
  20   entitled under the Producing Party’s designation until the Court rules on the
  21   challenge.
  22   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  23             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  24   disclosed or produced by another Party or by a Non-Party in connection with this
  25   Action only for prosecuting, defending, or attempting to settle this Action. Such
  26   Protected Material may be disclosed only to the categories of persons and under the
  27   conditions described in this Order. When the Action has been terminated, a
  28
                                                7
                                  [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 8 of 15 Page ID #:131




   1   Receiving Party must comply with the provisions of section 13 below (FINAL
   2   DISPOSITION).
   3         Protected Material must be stored and maintained by a Receiving Party at a
   4   location and in a secure manner that ensures that access is limited to the persons
   5   authorized under this Order.
   6         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   7   otherwise ordered by the court or permitted in writing by the Designating Party, a
   8   Receiving Party may disclose any information or item designated
   9   “CONFIDENTIAL” only to:
  10               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  11   well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13               (b) the officers, directors, and employees (including House Counsel) of
  14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  15               (c) Experts (as defined in this Order) of the Receiving Party to whom
  16   disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18               (d) the Court and its personnel;
  19               (e) court reporters and their staff;
  20               (f) professional jury or trial consultants, mock jurors, and Professional
  21   Vendors to whom disclosure is reasonably necessary for this Action and who have
  22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23               (g) the author or recipient of a document containing the information or a
  24   custodian or other person who otherwise possessed or knew the information;
  25               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  27   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  28   will not be permitted to keep any confidential information unless they sign the
                                                8
                                  [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 9 of 15 Page ID #:132




   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   2   agreed by the Designating Party or ordered by the court. Pages of transcribed
   3   deposition testimony or exhibits to depositions that reveal Protected Material may
   4   be separately bound by the court reporter and may not be disclosed to anyone except
   5   as permitted under this Stipulated Protective Order; and
   6             (i) any mediator or settlement officer, and their supporting personnel,
   7   mutually agreed upon by any of the parties engaged in settlement discussions.
   8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   9   IN OTHER LITIGATION
  10         If a Party is served with a subpoena or a court order issued in other litigation
  11   that compels disclosure of any information or items designated in this Action as
  12   “CONFIDENTIAL,” that Party must:
  13             (a) promptly notify in writing the Designating Party. Such notification
  14   will include a copy of the subpoena or court order;
  15             (b) promptly notify in writing the party who caused the subpoena or order
  16   to issue in the other litigation that some or all of the material covered by the
  17   subpoena or order is subject to this Protective Order. Such notification will include
  18   a copy of this Stipulated Protective Order; and
  19             (c) cooperate with respect to all reasonable procedures sought to be
  20   pursued by the Designating Party whose Protected Material may be affected.
  21         If the Designating Party timely seeks a protective order, the Party served with
  22   the subpoena or court order will not produce any information designated in this
  23   action as “CONFIDENTIAL” before a determination by the court from which the
  24   subpoena or order issued, unless the Party has obtained the Designating Party’s
  25   permission. The Designating Party will bear the burden and expense of seeking
  26   protection in that court of its confidential material and nothing in these provisions
  27   should be construed as authorizing or encouraging a Receiving Party in this Action
  28   to disobey a lawful directive from another court.
                                              9
                                [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 10 of 15 Page ID #:133




   1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2    PRODUCED IN THIS LITIGATION
   3              (a) The terms of this Order are applicable to information produced by a
   4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5    produced by Non-Parties in connection with this litigation is protected by the
   6    remedies and relief provided by this Order. Nothing in these provisions should be
   7    construed as prohibiting a Non-Party from seeking additional protections.
   8              (b) In the event that a Party is required, by a valid discovery request, to
   9    produce a Non-Party’s confidential information in its possession, and the Party is
  10    subject to an agreement with the Non-Party not to produce the Non-Party’s
  11    confidential information, then the Party will:
  12                 (1) promptly notify in writing the Requesting Party and the Non-Party
  13    that some or all of the information requested is subject to a confidentiality
  14    agreement with a Non-Party;
  15                 (2) promptly provide the Non-Party with a copy of the Stipulated
  16    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17    specific description of the information requested; and
  18                 (3) make the information requested available for inspection by the
  19    Non-Party, if requested.
  20              (c) If the Non-Party fails to seek a protective order from this court within
  21    14 days of receiving the notice and accompanying information, the Receiving Party
  22    may produce the Non-Party’s confidential information responsive to the discovery
  23    request. If the Non-Party timely seeks a protective order, the Receiving Party will
  24    not produce any information in its possession or control that is subject to the
  25    confidentiality agreement with the Non-Party before a determination by the court.
  26    Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27    of seeking protection in this court of its Protected Material.
  28
                                                10
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 11 of 15 Page ID #:134




   1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3    Protected Material to any person or in any circumstance not authorized under this
   4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7    persons to whom unauthorized disclosures were made of all the terms of this Order,
   8    and (d) request such person or persons to execute the “Acknowledgment and
   9    Agreement to Be Bound” that is attached hereto as Exhibit A.
  10    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11    PROTECTED MATERIAL
  12          When a Producing Party gives notice to Receiving Parties that certain
  13    inadvertently produced material is subject to a claim of privilege or other protection,
  14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  16    procedure may be established in an e-discovery order that provides for production
  17    without prior privilege review.
  18          Pursuant to Rule 502 of the Federal Rules of Evidence, the inadvertent
  19    disclosure of communications, documents, or information protected by the attorney-
  20    client privilege, work product doctrine, or any other privilege (“Privileged
  21    Material”) shall not constitute a waiver of any privilege or other protection if the
  22    Producing Party took reasonable steps to prevent disclosure and also took
  23    reasonable steps to rectify the error in the event of an inadvertent disclosure. The
  24    Producing Party will be deemed to have taken reasonable steps to prevent Privileged
  25    Material from inadvertent disclosure if that party utilized either attorney screening,
  26    keyword search term screening, advanced analytical software applications and/or
  27    linguistic tools in screening for privilege, work product, or other protection. In the
  28    event of the inadvertent disclosure of Privileged Material, the Producing Party shall
                                              11
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 12 of 15 Page ID #:135




   1    be deemed to have taken reasonable steps to rectify the error of the disclosure if,
   2    within thirty (30) days from the date that the inadvertent disclosure was discovered
   3    or brought to the attention of the Producing Party, the Producing Party notifies the
   4    Receiving Party of the inadvertent disclosure and instructs the Receiving Party to
   5    promptly sequester, return, delete, or destroy all copies of the inadvertently
   6    produced Privileged Material (including any and all work product containing such
   7    Privileged Material). The Receiving Party also has an affirmative obligation to
   8    notify the Producing Party if it receives communications, documents, or information
   9    that appear to constitute Privileged Material. Upon receiving such a request from
  10    the Producing Party, the Receiving Party shall promptly sequester, return, delete, or
  11    destroy all copies of such inadvertently produced Privileged Material (including any
  12    and all work product containing such Privileged Material), and shall make no further
  13    use of such Privileged Material (or work product containing such Privileged
  14    Material).
  15    12.   MISCELLANEOUS
  16          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  17    person to seek its modification by the Court in the future.
  18          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  19    Protective Order no Party waives any right it otherwise would have to object to
  20    disclosing or producing any information or item on any ground not addressed in this
  21    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  22    ground to use in evidence of any of the material covered by this Protective Order.
  23          12.3 Filing Protected Material. A Party that seeks to file under seal any
  24    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  25    only be filed under seal pursuant to a court order authorizing the sealing of the
  26    specific Protected Material at issue. If a Party's request to file Protected Material
  27    under seal is denied by the court, then the Receiving Party may file the information
  28    in the public record unless otherwise instructed by the court.
                                              12
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 13 of 15 Page ID #:136




   1    13.   FINAL DISPOSITION
   2          After the final disposition of this Action, as defined in paragraph 4, within 60
   3    days of a written request by the Designating Party, each Receiving Party must return
   4    all Protected Material to the Producing Party or destroy such material. As used in
   5    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6    summaries, and any other format reproducing or capturing any of the Protected
   7    Material. Whether the Protected Material is returned or destroyed, the Receiving
   8    Party must submit a written certification to the Producing Party (and, if not the same
   9    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10    (by category, where appropriate) all the Protected Material that was returned or
  11    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12    abstracts, compilations, summaries or any other format reproducing or capturing any
  13    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16    reports, attorney work product, and consultant and expert work product, even if such
  17    materials contain Protected Material. Any such archival copies that contain or
  18    constitute Protected Material remain subject to this Protective Order as set forth in
  19    Section 4 (DURATION).
  20    14.   Any willful violation of this Order may be punished by civil or criminal
  21    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  22    authorities, or other appropriate action at the discretion of the Court.
  23

  24

  25

  26
  27

  28
                                              13
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 14 of 15 Page ID #:137




   1                                         EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4          I, _____________________________ [full name], of _________________
   5    [full address], declare under penalty of perjury that I have read in its entirety and
   6    understand the Stipulated Protective Order that was issued by the United States
   7    District Court for the Central District of California on ______________ [date] in the
   8    case of Adam Duffy v. Avantik Biogroup, LLC, Case No. 2:19-cv-07725-ODW-
   9    MRWx. I agree to comply with and to be bound by all the terms of this Stipulated
  10    Protective Order and I understand and acknowledge that failure to so comply could
  11    expose me to sanctions and punishment in the nature of contempt. I solemnly
  12    promise that I will not disclose in any manner any information or item that is subject
  13    to this Stipulated Protective Order to any person or entity except in strict compliance
  14    with the provisions of this Order.
  15          I further agree to submit to the jurisdiction of the United States District Court
  16    for the Central District of California for the purpose of enforcing the terms of this
  17    Stipulated Protective Order, even if such enforcement proceedings occur after
  18    termination of this action. I hereby appoint __________________________ [full
  19    name] of _______________________________________ [full address and
  20    telephone number] as my California agent for service of process in connection with
  21    this action or any proceedings related to enforcement of this Stipulated Protective
  22    Order.
  23    Date: ______________________________________
  24    City and State where signed: _________________________________
  25    Printed name: _______________________________
  26    Signature: __________________________________
  27

  28
                                              14
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-07725-ODW-MRW Document 20 Filed 07/17/20 Page 15 of 15 Page ID #:138




   1                                         ORDER
   2          Having reviewed the foregoing Protective Order, and for good cause shown,
   3    the Court hereby makes the Protective Order an Order of the Court.
   4

   5

   6           -XO\  
        DATED:_______________                   __________________________________
                                                HON. MICHAEL R. WILNER
   7                                            United States Magistrate Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            15
                               [PROPOSED] PROTECTIVE ORDER
